October 09, 2015                                                             filed in
                                                                      1ST COURT OF APPEALS
Office of the Clerk                                                     HOURTON TFVAS
First Court of Appeals                                                  npj 14 2015
301 Fannin Street
Houston, Texas 77002-2066                                             c^nw^j^F*
Attn:   Mr. Rodriguez, Deputy Clerk

Re:     Estimate for Reproduction of Reporter's Record and Clerk's Record in Ware v. State, 01-
        13-00546-CR.


Dear Mr. Rodriguez:

I am requesting a reproduction estimate for the Reporter's Record and Clerk's Record in Ware v.

State, case No. 01-13-000545-CR, which was affirmed by the First Court of Appeals on October

02, 2014. Please mail me the estimate to my address listed below or email it to me at

texaswritworks; gaol.com. If you have any questions, please do not hesitate to contact me at

(832) 794-3787.




Thank you for your kind attention to this matter.



Sincerely,




DavJ|KGro6jt0tyCertified Paralegal
6SW\Jt:Hwy 6 South #525
Houston, Texas 77083

Cc:     File
                                                   -*- ---'*•-   _   ..V   .,„,**—^.
                                  WORTH HOUSTON TX 773
                                     13 OCT 2D15 FM 3 t. ^Z^^
Office of the Clerk
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-:
                7 5,"00320£!&SS       iiil«ihil«nrtWPiil'Hi,|lil,i,lH+M'l'iiilP»ia«,llli